                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

__________________________________________
                                            )
Perry Spencer,                              )
                                            )
             Plaintiffs,                    )
                                            )         Civil Action No.
             v.                             )
                                            )
Massachusetts Bay Transportation Authority, )        17-cv-11229-FDS
                                            )
             Defendant.                     )
__________________________________________)


                                     JUDGMENT

SAYLOR, J.

      In accordance with the Court's Memorandum and Order issued on 06/05/2019 Granting

Defendant’s Motion for summary judgment it is hereby ORDERED:

      Judgment for the defendant.




                                               So Ordered.

                                               F. DENNIS SAYLOR, IV
                                               UNITED STATES DISTRICT JUDGE


                                               /s/ Taylor Halley
                                               Deputy Clerk
Dated: 06/05/2019
